DETAILED ACTION
Claims 1-9 and 15 were rejected in Office Action mailed on 03/25/2022.
Applicant filed a response, amended claims 1-2 and 7, withdrew claim 10-14, and canceled claim 5 on 06/24/2022; and filed a supplemental response and added claim 16 on 07/06/2022.
Claims 1-4 and 6-16 are pending, claims 10-14 are withdrawn.
Claims 1-4, 6-9 and 15-16 are rejected.

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6-9 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Hatanaka et al., US 2009/0170689 A1 (Hatanaka).
Regarding claims 1-2, 7 and 16, Hatanaka discloses a catalyst for purification of exhaust gas (Hatanaka, [0011]), the catalyst for purification of exhaust gas preferably comprises iron supported on the support (Hatanaka, [0026]); the support is a support having a fluorite structure and containing a composite oxide of zirconium (i.e., Zr) and at least one metal element including cerium (reading upon a carrier comprising cerium oxide and wherein the carrier further comprises a composite oxide comprising one or more element selected from the group consisting of Zr, an alkali metal element, an alkaline earth metal element, a lanthanide element, and a rare earth element) (Hatanaka, [0035]).
Hatanaka further discloses wherein a molar ratio (amount of iron/amount of noble metal) of an amount of the iron supported on the support to the amount of the noble metal ranges from 0.8 to 12 in terms of metal (iron and the noble metal read upon a catalyst material comprising iron) (Hatanaka, [0026]); and wherein an amount of the noble metal supported on the support ranges from 0.05% to 2% by mass to the mass of the catalyst (Hatanaka, [0024]), and wherein the noble metal is platinum (Hatanaka, [0017]).
With appropriate mathematic calculation (detailed below), Hatanaka discloses a content of the catalyst material (i.e., both iron and Pt) is 0.05 wt.% to 8.89 wt.% based on a total weight of the catalyst, which comprises the range of the present claims 1-2; and a content of the iron in the catalyst is 0.01 wt.% to 6.89 wt.% based on a total weight of the catalyst, which overlaps the range of the present claim 16. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
	
Mathematic calculation:
Pt: 0.05 wt.% to 2 wt.% based on a total weight of the catalyst
Iron:  0.05*0.8*56/195= 0.01 wt.% to 2*12*56/195= 6.89 wt.% (atomic mass of Fe: 56 g/mol; atomic mass of Pt: 195 g/mol)
Pt and iron combined: 0.06 wt.% to 8.89 wt.%
 
While there is no disclosure that the catalyst is a catalyst for an oxychlorination process of hydrocarbons as presently claimed, applicants attention is drawn to MPEP 2111.02 which states that “if the body of a claim fully and intrinsically sets forth all the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction”. Further, MPEP 2111.02 states that statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether the purpose or intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim. 
It is the examiner’s position that the preamble does not state any distinct definition of any of the claimed invention’s limitations and further that the purpose or intended use, i.e. a catalyst for an oxychlorination process of hydrocarbons, recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure which is identical to that set forth in the present claims is capable of performing the recited purpose or intended use.	


Regarding claim 3, as applied to claim 1, Hatanaka further discloses the catalyst further includes an additional component supported on the support, and containing at least one element selected from the group consisting of alkaline earth metal elements, rare earth elements (Hatanaka, [0024]).

Regarding claim 4, as applied to claim 1, with appropriate mathematic calculation, the content of the iron in the catalyst material of Hatanaka is 0.5 wt.% to 99.3 wt.% based on a total weight of the catalyst material, which overlaps the range of the present claim. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
	
Mathematic calculation:
Pt: 0.05 wt.% to 2 wt.% based on a total weight of the catalyst
Iron:  0.05*0.8*56/195= 0.01 wt.% to 2*12*56/195= 6.89 wt.% (atomic mass of Fe: 56 g/mol; atomic mass of Pt: 195 g/mol)
Content of iron in the catalyst material: 0.01/(0.01+2)= 0.5 wt.% to 6.89/(6.89+0.05)= 99.3 wt.%

Regarding claim 6, as applied to claim 1, Hatanaka further discloses the specific surface area of such a support is preferably 15 m2/g or greater. If the specific surface area is less than the lower limit, it becomes difficult to support a suitable amount of a noble metal in order to exhibit sufficient catalytic activity. Moreover, so long as the heat resistance of a support can be secured, a larger specific surface area of the support is preferable, so that the upper limit of the specific surface area is not particularly limited (Hatanaka, [0076]). Therefore, the range of the specific surface area of the support (i.e., carrier) overlaps that of the present claim. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Regarding claim 8, as applied to claim 1, Hatanaka further discloses a composite oxide of zirconium and cerium (Hatanaka, [0070]); in such a support, an amount of the metal element contained in a support is preferably in a range from 51 mol % to 75 mol % in terms of metal to the amount of the support (Hatanaka, [0071]); additionally, the amount of cerium contained in a metal element in such a support is 90 mol % or higher in terms of metal to the amount of the metal element (Hatanaka, [0072]). With appropriate mathematic calculation (detailed below), the cerium oxide present in the carrier (i.e., support) is in an amount of 85 wt.% to 97 wt.% based on a total weight of the carrier, which overlaps the range of the present claim. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
	
 Mathematic calculation:
In Ce-Zr-O composite oxide,
Oxygen: 1- (51 mol% ~ 75 mol%)=25 mol% ~ 49 mol%
Cerium: (90% ~ 100%) * (51 mol% ~ 75 mol%)=45.9 mol% ~75 mol%
Zirconium: (0 ~ 10%) * *(51 mol% ~ 75 mol%)=0 ~ 7.5 mol%
Cerium oxide (i.e., CeO2): 45.9 mol% *(140+16*2)/(45.9 mol% *(140+16*2)+7.5 mol%*91+16*(1-45.9 mol%-7.5 mol%))= 85 wt.% to 75 mol% *(140+16*2)/( 75 mol% *(140+16*2) + 16*(1-75 mol%))= 97 wt.%  (atomic mass of Cerium: 140 g/mol; atomic mass of zirconium: 91 g/mol; atomic mass of oxygen: 16 g/mol)

Furthermore, Hatanaka discloses a support made of a cerium-zirconium-yttrium composite oxide (CeO2--ZrO2--Y2O3); the composition ratio of the resulting composite oxide was 55 mol % (CeO2):40 mol % (ZrO2):5 mol % (Y2O3) (Hatanaka, [0130]). With appropriate mathematic calculation (detailed below), the cerium oxide present in the carrier (i.e., support) is in an amount of 61 wt.% (55 mol%*(140+16*2)/(55 mol%*(140+16*2) + (40 mol%*(91+16*2)) + (5 mol%*(89*2+16*3))= wt.%) (atomic mass of Y is 89 g/mol) based on a total weight of the carrier.

Regarding claim 9, as applied to claim 1, Hatanaka further discloses catalysts were each subjected to powder compacting molding and the resulting materials were ground to a size of 0.5 mm to 1mm to product a pellet shaped catalysts, which overlaps the range of the present claim. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Regarding claim 15, Hatanaka further discloses a support made of a cerium-zirconium-yttrium composite oxide (Hatanaka, Example 1, [0130]).


Response to Arguments
In response to the amended claims, the previous claim objection is withdrawn.

Applicant primarily argues:
“Respectfully, the cited reference does not teach each and every claim limitation. 
The Hatanaka reference discloses a catalyst for purification of exhaust gas; see paragraph [0002] (e.g., removal of harmful components such as hydrocarbon gas (HC), carbon monoxide (CO) and nitrogen oxides (NOx) in exhaust gas from automobile engines.)”

Remarks, p. 7

The Examiner respectfully traverses as follows:
While there is no disclosure that the catalyst is a catalyst for an oxychlorination process of hydrocarbons as presently claimed, applicants attention is drawn to MPEP 2111.02 which states that “if the body of a claim fully and intrinsically sets forth all the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction”. Further, MPEP 2111.02 states that statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether the purpose or intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim. 
It is the examiner’s position that the preamble does not state any distinct definition of any of the claimed invention’s limitations and further that the purpose or intended use, i.e. a catalyst for an oxychlorination process of hydrocarbons, recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure which is identical to that set forth in the present claims is capable of performing the recited purpose or intended use, as set forth above in page 6, absent evidence to the contrary.

Applicant further argues:
“In particular, paragraphs [0026] of the Hatanaka reference for a teaching of "an amount of the iron supported on the support to the amount of the noble metal ranges from 0.8 to 12 in terms of metal" (emphasis added):
….

There is no teaching or suggestion that the prior art should be modified to "wherein a content of the catalyst material is 2.5 wt% to 4 wt% based on a total weight of the catalyst.”

Remarks, p. 7

The Examiner respectfully traverses as follows:
As applicant noted, Hatanaka discloses wherein a molar ratio (amount of iron/amount of noble metal) of an amount of the iron supported on the support to the amount of the noble metal ranges from 0.8 to 12 in terms of metal (iron and the noble metal read upon a catalyst material comprising iron) (Hatanaka, [0026]); and wherein an amount of the noble metal supported on the support ranges from 0.05% to 2% by mass to the mass of the catalyst (Hatanaka, [0024]), and wherein the noble metal is platinum (Hatanaka, [0017]).
According to Hatanaka’s disclosure above, with appropriate mathematic calculation (detailed below), Hatanaka discloses a content of the catalyst material (i.e., both iron and Pt) is 0.05 wt.% to 8.89 wt.% based on a total weight of the catalyst, which comprises the range of the present claim 1 of wherein a content of the catalyst material is 2.5 wt.% to 4 wt.% based on a total weight of the catalyst. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
	
Mathematic calculation:
Pt: 0.05 wt.% to 2 wt.% based on a total weight of the catalyst
Iron:  0.05*0.8*56/195= 0.01 wt.% to 2*12*56/195= 6.89 wt.% (atomic mass of Fe: 56 g/mol; atomic mass of Pt: 195 g/mol)
Pt and iron combined: 0.06 wt.% to 8.89 wt.%


Applicant further argues:
“Furthermore, the claimed invention also provides surprising and unexpected results over the prior art, which are described in the present specification. In the present specification, the Examples 1-4 and Comparative Example 1are directed to a catalyst material, iron, on a cerium oxide carrier (CeO2).
….
These surprising and unexpected results could not have been predicted based on the disclosure in the cited reference.”

Remarks, p. 7-9

The Examiner respectfully traverses as follows:
The data to show advantageous effects by the catalyst in the present invention is not persuasive for the following reasons. 
The data is not commensurate in scope with the claims. The data only shows a catalyst comprising a specific form of iron from iron (III) nitrate nonahydrate, and a catalyst comprising a catalyst material comprising a specific cerium oxide carrier (i.e., from Rhodia®, surface area: 130 m2/g or more) with a specific amount; while the claim broadly recites a catalyst comprising any form of iron and a catalyst comprising a catalyst material comprising a carrier comprising any type of cerium oxide of any amount while satisfying wherein a content of the catalyst material is 2.5 wt.% to 4 wt.% based on a total weight of the catalyst.


Therefore, the Examiner has fully considered Applicant’s arguments, but they are found unpersuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELING ZHANG whose telephone number is (571)272-8043. The examiner can normally be reached Monday - Friday: 9:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu Fung can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K. Z./Examiner, Art Unit 1732                                                                                                                                                                                                        
/MELISSA S SWAIN/Primary Examiner, Art Unit 1732